Bleckley, Judge.
1. As to most of the demands pleaded as outstanding, the executor submitted no evidence, except the bare fact that suits for them were pending against him. He should have gone further and shown some evidence that the testator had made contracts, or committed torts for which his estate was probably liable. That contracts or torts were alleged in declarations filed in court against the executor, would, of itself, establish nothing. If the mere pendency of suits would bar or delay the action of a legatee, where the amounts claimed in the suits happened to. aggregate more than the assets of the estate, it might be to the executor’s interest to have himself sued liberally, or to keep flimsy or fictitious actions pending against him for an indefinite time. The record before us indicates that some of those relied upon in the present case are altogether chaffy. *443In one of them interest is counted for forty years, and in another for twenty-three years. What these venerable debts are evidenced by, whether bonds, notes, or books of account, 'does not appear.
2. The will of the testator and the pleadings in the various suits against the executor, were in evidence, but are not copied out in the record. From the brief summary of them which the record contains, we are unable to arrive at their complete contents. We are informed that there were other legacies besides the one sued for, but whether they were general or specific, we know not. We cannot tell whether they are more or less subject to give way to creditors than is the one now sued for. There appears to be a sufficient fund in hand to pay this latter legacy, and the fund accrued from the property on which the will charges it. The evidence, as brought up, does not enable us to see that the charge of the court complained of produced a wrong verdict.
Judgment affirmed.